At
this crucial moment, when it is debating questions vital
to the United Nations and all humanity, the General
Assembly has unanimously decided to elect you, Mr.
President, to preside over the deliberations of its
sixtieth session. I therefore congratulate you very
warmly and offer you my best wishes for success. I
also congratulate your predecessor, Mr. Jean Ping, and
thank the Secretary-General for his efforts for peace,
development and agreement among nations.
Our world has been radically transformed since
the end of the cold war — that sombre period that still
has continuing effects. New threats have appeared,
while other, older ones remain. New kinds of
challenges loom, even as the international community
is falling behind in finding appropriate responses to
existing challenges, which are getting worse. New
conflicts are erupting violently today, while the
international community still struggles with the
flashpoints that appeared following the Second World
War, as well as those that arose out of the ensuing
process of decolonization.
Humanitarian disasters, whether man-made or
natural, and the problems of refugees, famine, the
AIDS pandemic and malaria, exacerbated by persistent
underdevelopment have contributed more than ever to
stretch beyond strictly military issues our definition of
collective security, which our Organization, since its
birth, has been asked to promote. The mission to
protect remains today an unattainable goal.
A vital threat seen daily throughout the world is
the growing threat of international terrorism, which
respects no borders and violates the most fundamental
human rights. It is not enough to vigorously denounce
the killing of innocent victims. To combat terrorism,
we must oppose it with relentless determination. In that
context, there is no alternative to resolute international
cooperation that recognizes, above all, that an effective
response to transnational terrorism is necessarily a
collective effort.
Algeria believes it urgent to implement existing
agreements on the fight against terrorism and to
conclude a comprehensive convention on terrorism that
can overcome the difficulties in reaching an agreed
definition of terrorism while not providing pretexts for
the oppression of peoples seeking to realize their
legitimate rights. Active cooperation has been long
awaited, but it is not sufficient.
Bilateral, regional and multilateral cooperation
must be expanded and improved as we strengthen
international legal instruments, such as the
International Convention for the Suppression of Acts
of Nuclear Terrorism, adopted last April.
At the same time, given the justifiable revulsion
terrorism provokes, we must guard against attributing
such acts to any religion or civilization. On the
contrary, we must emphasize that the aspiration to
peace and the search for agreement and exchange
13

among peoples are values common to the various
civilizations we represent. That leads us to express our
complete rejection of terrorism and spurs our collective
reaction against it.
We cannot hide our concern at growing
intolerance and the echoes we sometimes hear of
pseudo-theories and false analyses that show ever less
restraint in directly blaming Islam, which, for the
overwhelming majority of a billion believers, is a
religion that calls for fraternity, solidarity and
tolerance. To blame Islam - as some small but
influential groups do - is to forget that before
terrorism was recognized as an international
phenomenon, it also struck, in particular, at Muslims
who had rejected the perpetrators and denied their
claims that they represented all Muslims.
I strongly reaffirm that those criminals have placed
themselves outside Islam and have no claim to it. I say
this on behalf of a country that has suffered a decade of
terrorism and which has found precisely in its religion
the endurance and the will to triumph over barbarism,
staunch its wounds, renew its hope and take the path of
reconciliation and brotherhood, which are at the very
heart of the community of people and its leaders, as we
approach the national referendum of 29 September.
Although the situation today confirms some of
our earlier doubts and concerns, our only concern now
is to see the people of Iraq — the heirs to an ancient
civilization that is admired by the whole world —
return to peace and stability through the recovery of its
full and complete sovereignty over a territory whose
integrity is best preserved by exorcising the divisive
demons generated by the present circumstances.
The Arab world is today the site of promising
developments for the development of democracy and
economic prosperity for its people. It would be wrong
to see in these developments merely a response to
external pressure. First and foremost, it comes from
peoples wishing to participate, finally and actively, in
their future, and who are eager to make their specific
contribution to the conduct of affairs in a world where
nothing that happens should be alien to them.
This desire for reform brought the Arab heads of
State together in Algiers, last March for a summit
meeting, over which we were honoured to preside.
Reaffirming that desire, the leaders made firm
commitments and we have proceeded to implement
them.
As diverse as the Arab countries may be in their
political, economic and social realities, we still have
the same aspiration, which is bearing us towards a
future of peace and progress to be shared by all if
possible. In other words, we are fully aware that no
peace and no sustainable economic momentum can be
built in the Middle East unless the Palestinian people
recover their full and complete sovereignty in the
occupied territories, including Al-Quds Al-Sharif,
capital of their independent State.
It is a positive thing that the risks of nuclear
proliferation have received heightened international
attention in the last few years. The seventh Conference
to review the Nuclear Non-Proliferation Treaty held
last May should have provided us with a special
occasion to develop and adopt appropriate measures to
deal with the problem on a consensual basis. However,
we must note that our expectation was not met,
particularly with respect to the 13 measures on nuclear
disarmament agreed to at the preceding Conference.
Algeria, which has adopted and supported the
Additional Protocol on the International Atomic
Energy Agency (IAEA) safeguards regime, also fully
supports total and complete disarmament, as well as
the total elimination of weapons of mass destruction.
But we cannot conceal our concern that an exception to
the treaty that has been tolerated, even allowed, in a
region as riven by conflict as the Middle East only
further underscores the discriminatory approach that
prevails with respect to non-proliferation.
The African landscape has been profoundly
transformed since the formation of the African Union
and the launching of the New Partnership for Africa's
Development (NEPAD). So it is with new energy that
Africa, having established its Peace and Security
Council, has decided to tackle the conflicts that afflict
it and to take up the resolute promotion of their final
settlement. Anyone who looks at Africa objectively
cannot ignore the endemic diseases, all of the visible
and latent crises, the natural and man-made disasters,
the famine and illiteracy. But today’s Africa, we must
note, has never had so many democratically elected
regimes and so many economies undergoing promising
reforms. Much still needs to be done, and the African
countries are the first to recognize that.
Out of a sense of solidarity and also out of self-
interest, developed countries should accompany Africa
in its determination to make a radical change in its
circumstances so as to allow the African continent to
14

become part of the world economy, gain prosperity and
make its contribution to the prosperity of the world in
general. This cannot be done unless we take specific
actions that have been amply identified by NEPAD, by
the Commission for Africa established by Tony Blair
and by the report of the Secretary-General of our
Organization.
As you know, the main points are to erase the
debt and raise official development assistance (ODA)
from the current $25 billion to $50 billion and then to
$75 billion between now and 2010, to establish an
international finance facility and to raise ODA from the
developed countries to 0.7 per cent of their gross
domestic product by 2015.
It is also in Africa, near Algeria, that we still see
one of the last remaining uncompleted processes of
decolonization. I am referring to the conflict in the
Western Sahara, where Morocco and the Polisario
Front are adversaries. The United Nations has
identified this territory as being non-autonomous, and
it is a situation that is actionable under the Declaration
on the Granting of Independence to Colonial Countries
and Peoples. There is a peace plan that has been
approved unanimously by the Security Council, calling
for a framework and modalities for a final settlement
through a free consultation of the Saharawi people
regarding their destiny.
My country believes that the Baker Plan is the
only framework able to lead to a settlement of the
conflict, which pits Moroccans against the Polisario.
Algeria fully supports the efforts of the United Nations to
this end. We are pleased in this respect to see Mr. Peter
van Walsum appointed as Personal Envoy of the
Secretary-General and we assure him of our support in his
mission, just as we do the new Special Representative of
the Secretary-General for the Western Sahara.
Resolving the conflict in the Western Sahara in
keeping with norms of international legality and within
the framework of the United Nations would have the
positive effect of giving critical momentum to the
building of the Greater Arab Maghreb, which Algeria
has always called for.
We can only agree with the Secretary-General
when he puts development at the centre of his concept
of a new international economic order and gives it
priority attention within the United Nations agenda. A
few days ago, Member States evaluated progress made
since the September 2000 adoption of the Millennium
Development Goals (MDGs), and we must admit that
the results are not that encouraging, the case of Africa
being rather instructive. With regard to the
implementation of the eight goals of the 2000
Declaration, we would say that some of them, such as
poverty reduction, have been deferred to a dangerously
remote future.
The requirement of adapting to new international
realities makes reform an obligation for our
Organization. Such reform must be thoroughgoing and
balanced and serve and preserve the interests of as
many as possible. We cannot just have specific
amendments for the ambitions of a small number of
Members, legitimate though those ambitions may be.
The reforms to be undertaken must, above all, satisfy
the majority and serve the collective interests and
common aspirations of all.
The special attention given to the expansion of
the Security Council is certainly justified, given the
dominant role played by the Council in maintaining
international peace and security, but we must not let
this cause us to lose sight of the legitimate demands of
Africa, nor of the need to maintain balance among the
various bodies. Given the fact that most of the African
countries were excluded from the Conference for the
United Nations at San Francisco because they were
colonies, it would be paradoxical, anachronistic and
ineffective if developing countries were now invited to
validate reform proposals that ignore their interests and
concerns.
In this exercise that we are undertaking under the
watchful eye of our peoples, let us work together and
embrace a common vision that will ensure a future of
peace and prosperity shared by the Member States that
the United Nations has the duty to guarantee.